

115 S2310 IS: Trade Transparency and Public Input Act of 2018
U.S. Senate
2018-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2310IN THE SENATE OF THE UNITED STATESJanuary 16, 2018Mr. Tester introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the United States Trade Representative to permit the public to submit comments on trade
			 agreement negotiations through the Internet.
	
 1.Short titleThis Act may be cited as the Trade Transparency and Public Input Act of 2018.
 2.Public comments on trade negotiationsSection 105(a)(1) of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4204(a)(1)) is amended—
 (1)in subparagraph (C), by striking ; and and inserting a semicolon; (2)in subparagraph (D), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (E)at least 30 calendar days before initiating negotiations with a country, publish on a publicly available Internet website of the Office of the United States Trade Representative an easily accessible portal—
 (i)that allows the public to electronically submit comments on the negotiations for the duration of the negotiations; and
 (ii)which shall be in addition to requests for comments issued by the United States Trade Representative through notice in the Federal Register..